UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): October 15, 2010 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 0-24796 98-0438382 (State or other jurisdiction of incorporation and organisation) (Commission File Number) (IRS Employer Identification No.) Mintflower Place, 4th floor8 Par-La-Ville Rd, Hamilton, Bermuda HM 08 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (441) 296-1431 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure On October 15, 2010, Central European Media Enterprises Ltd. (the “Company”) issued a news release announcing the pricing of the previously disclosed private placement of 9.0% senior secured notes due 2017 in the aggregate principal amount of €170,000,000 (approximately US$237.3 million) by CET 21 spol. s r.o., a wholly owned subsidiary of the Company.A copy of the press release is attached hereto as Exhibit 99.1 to this Current Report on Form 8-K and is herein incorporated by reference. Item9.01- Financial Statements and Exhibits (d) The following exhibit is furnished under Item7.01 as part of this report: 99.1 Press release dated October 15, 2010. The information furnished under Item7.01 “RegulationFD Disclosure” shall not be deemed “filed” for purpose of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, we have duly caused this report to be signed on our behalf by the undersigned thereunto duly authorized. CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. Date: October 15, 2010 /s/ David Sturgeon David Sturgeon Deputy Chief Financial Officer
